— In a matrimonial action, (1) the parties cross-appeal from a judgment of the Supreme Court, Nassau County (Kelly, J.), entered December 6, 1982, which, inter alia, granted each party a divorce against the other and made an equitable distribution of the parties’ properties, (2) plaintiff wife further appeals, as limited by her brief, from so *787much of an order of the same court, also entered December 6, 1982, as granted that branch of defendant husband’s motion as sought an order directing that the marital premises be sold and the proceeds divided, and (3) defendant further appeals from an order of the same court, entered May 16, 1983, which granted plaintiff’s motion for an award of counsel fees to the extent that it awarded plaintiff’s counsel $6,627.40. By order dated May 14, 1984, the case was remitted to Supreme Court, Nassau County, for compliance with the provisions of section 236 (part B, subd 5, par g; subd 6, par b) of the Domestic Relations Law, and the appeals were held in abeyance in the interim (Dolan v Dolan, 101 AD2d 824). Special Term has now complied sufficiently for us to review the judgment and orders appealed from.
Judgment entered December 6, 1982 affirmed, order entered December 6,1982 affirmed, insofar as appealed from, and order entered May 16,1983 affirmed, without costs or disbursements. No opinion. Lazer, J. P., Gibbons, Thompson and Boyers, JJ., concur.